DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 11th, 2022 has been entered. Claims 1 – 2, 7 – 8, 12 – 13, 18, 20, 24, 26, 31, and 33 are pending in the application. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 8, 12, 18, 20, 24, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2003/0107158) in view of Tabayashi (JP 2015123684, using the translation of record)
Regarding claim 1, Levy discloses a method for forming a three-dimensional object comprising the steps of forming a three-dimensional object comprising a structure body and a support by laminating a plurality of layers (Para. 14, Para. 27); and removing the support by dissolving the support (Para. 34). Furthermore, Levy teaches the method wherein the support is manufactured through a step of curing an ink composition (Para. 23) comprising an amine containing monomer and a curing agent (Para. 82 and 83), wherein the amine containing monomer is the compound of chemical formula 1 (Para. 65 — 66: poly N-isopropyl acrylamide). However, Levy does not teach the amine-containing monomer comprising a compound of chemical formula 4 or dissolving the support in a mixture solution consisting of water and ethanol. 
Yet, in a similar field of endeavor, Tabayashi teaches a three-dimensional manufacturing method that includes a model material process, a support material process and a support removal 
It would have been obvious to one of ordinary skill in the art to modify the invention disclosed by Levi by forming the amine-containing monomer with a combination of chemical formula 1 and chemical formula 4 and by dissolving the support in a mixture solution consisting of water and ethanol, as these limitations are disclosed by Tabayashi. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding claim 2, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Levy discloses that the unnecessary parts of the process should be disposed leaving only the formed three-dimensional object intact (Para. 11). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a step of drying the support removed three-dimensional object. One would be motivated to include this step to dispose of the remaining unnecessary mixture solution remaining on the three-dimensional object.  
Regarding claim 7, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method wherein the ink composition fora three-dimensional printing support further comprises a monomer comprising an acryl group (Para. 23).
Regarding claim 8, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method wherein the ink composition fora three-dimensional printing support further comprises a water-soluble polymer (Para 69).
Regarding claim 12, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches the method wherein the amine containing monomer fulfills the requirements of the compound found in the instant claim (Para. 65 – 66: poly N-isopropyl acrylamide).
Regarding claim 18, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Tabayashi discloses a plurality of cyclic amide monomers that fulfill the structure of the claimed monomers found in claim 18 (Para. 73 – 75).
Regarding claim 20, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method wherein the curing agent is a photoinitiator (Para. 23).
Regarding claim 24, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method further comprising an additive which is a polymerization inhibitor (Para. 67, Para. 107).
Regarding claim 31, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method wherein the support is manufactured through a step of curing a support ink composition (Para. 23) comprising a (meth) acrylamide based monomer (Para. 21), a vinyl-based monomer (Para. 21), a water-soluble polymer (Para. 69), and a curing agent (Para. 82 and 83).
Regarding claim 33, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. Furthermore, Levy discloses that the temperature during the separation process needs to be cool enough to result in the support material liquefying and being easily removed with water (Para. 34). It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify that the temperature during the separation step ranges from 20°C to 90°C, for keeping the support material in the optimal range, as taught by Levy. It has been held that when the general conditions of the claim are disclosed in the prior art, .

Claims 13 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Levy and Tabayashi as applied to claim 1 above, and further in view of Hamada (JP 2008169302, using the translation of record).  
Regarding claim 13, Levy in view of Tabayashi teaches the invention disclosed in claim 1, as described above. However, these references do not disclose the specific structure of the chemical formula used in the instant claim.
Yet, in a similar field of endeavor, Hamada teaches a curable resin composition that is lightweight, has excellent impact resistance and molding processability, and is inexpensive (Para. 1 – 2). This composition comprises a (meth) acrylic acid alkyl ester, a (meth) acrylamide monomer and a vinyl monomer (Para. 10) in a solvent in the presence of a polymerization initiator. One of the monomers given as an example is N-methoxyacrylamide (Para. 20), which has the claimed structure of the amine containing monomer of claim 13.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify using chemical formula 1a as the amine containing monomer as it is a known curable resin composition. It has been held to be within the ordinary skill of a worker in the art to select a known material based on its suitability for the intended use. One would have been motivated to use chemical formula to form a lightweight composition capable of being dissolved in water. See Sinclair & Carroll Co. v. Interchemical Corl., 325 US 327, 65 USPQ 297 (1945).
Regarding claim 26, Levy in view of Tabayashi l teaches the invention disclosed in claim 1, as described above. However, these references do not explicitly disclose the ratios of the curing agent and the amine containing monomer in the composition.
Yet, Hamada teaches a composition containing an amine containing monomer ((meth) acrylamide monomer) and a curing agent (polymerization initiators). Furthermore, Hamada 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the monomer and curing agent ratios found in the instant claim for the purpose of maximizing design properties and adhesiveness, as taught by Hamada. It has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743